Exhibit B
4/9/2021                                                                        "mike lindell" - Google Search



                     "mike lindell"


                        All           News       Videos          Images           Books       More                 Se ings       Tools


                     About 1,550,000 results (0.59 seconds)

                          Top stories




                              Newsweek                             Business - Insider                    New York Post

                        MyPillow CEO Mike
                        Lindell Investigates Fox
                                                               100,000 people urge
                                                               Walmart, Amazon to pull
                                                                                                     Petition demanding
                                                                                                     retailers pull My Pillow
                                                                                                                                          Michael J. Linde
                        News for Not Having                    MyPillow products                     products hits 100K                   CEO of My Pillow
                        Him as Guest                                                                 signatures
                        4 hours ago                            2 days ago                            2 days ago                           Michael James Lindell, also know
                                                                                                                                          Guy," is an American businessma
                                                                                                                                          theorist, and the CEO of My Pillow
                                                                            View all
                                                                                                                                          founded in 2009. Lindell is a prom
                                                                                                                                          and advisor to, former US Preside
                                                                                                                                          Wikipedia
                     https://www.newsweek.com › ... › Steve Bannon
                                                                                                                                          Born: June 28, 1961 (age 59 year
                     MyPillow CEO Mike Lindell Investigates Fox News for Not ...
                     4 hours ago — MyPillow CEO Mike Lindell suggested that Fox News failing to invite him on air to                      Net worth: US$300 million (2018
                     discuss false election fraud claims against Smartmatic and ...                                                       Spouse: Dallas Yocum (m. 2013–

                                                                                                                                          Movies and TV shows: Absolute
                                                                                                                                          MORE
                     People also ask
                                                                                                                                          Books: What Are the Odds? From
                     What is my pillow stuffed with?                                                                                      Children: Heather Lueth, Darren L
                                                                                                                                          Charlie Lindell
                     Is my pillow a ripoff?
                                                                                                                                          Pro les
                     Who is Mike Lindell's wife?

                     What happened to my pillow on QVC?
                                                                                                                                          Instagram


                                                                                                                               Feedback   People also search for


                     https://en.wikipedia.org › wiki › Mike_Lindell

                     Mike Lindell - Wikipedia
                                                                                                                                          Ricky             Donald    Sidn
                     Michael James Lindell (born June 28, 1961), also known as the "My Pillow Guy," is an American                        Schroder          Trump     Pow
                     businessman, conspiracy theorist, and the CEO of My Pillow, Inc., a company he founded in 2009.
                     Lindell is a prominent supporter of, and advisor to, former US President Donald Trump.
                                                                                                                                             Claim this knowledge panel
                     Political party: Republican                              Born: Michael James Lindell; June 28, 1961 ...
                     Children: 4                                              Spouse(s): Karen Dickey (divorced) Dallas ...
                     Early life and career · My Pillow · Frank · Political activities
                     You've visited this page 3 times. Last visit: 3/25/21



                          Videos

                                              Dominion Voting Sues MyPillow CEO Mike Lindell for $1.3 ...
                                              YouTube · Bloomberg Quicktake: Now
                       0:56      PREVIEW      1 month ago


                                              Dominion spokesman: Mike Lindell is begging to be sued. We ...

https://www.google.com/search?q="mike+lindell"&rlz=1C1GCEA_enUS936US936&sxsrf=ALeKk02Yq1RO-rFakMC4JDcLV8zLE642Kw%3A16180238…                                           1/3
4/9/2021                                                                      my pillow guy - Google Search



                     my pillow guy


                        All          News          Videos      Images            Shopping     More               Se ings     Tools


                     About 177,000,000 results (0.52 seconds)

                          Top stories




                              Business - Insider                 New York Post                       Raw Story

                        100,000 people urge                  My Pillow CEO claims               MyPillow guy Mike
                        Walmart, Amazon to pull              he's a victim of 'bots and         Lindell tells Steve
                        MyPillow products                    trolls'                            Bannon he's hired PI's to
                                                                                                investigate Fox News
                        2 days ago                           2 days ago                         5 hours ago



                                                                          View all




                     People also ask

                     Is my pillow a ripoff?

                     Is Michael J Lindell married?

                     Who was Mike Lindell's wife?

                     Is I love my pillow the same as my pillow?
                                                                                                                           Feedback



                     https://www.mypillow.com › news-media › my-pillow-gu...

                     My Pillow Guy Autobiography – A Must Read
                     My Pillow Guy Autobiography – A Must Read · This autobiography reads like an improbable
                     novel. · Mike bares ...
                     Jul 6, 2020


                     https://en.wikipedia.org › wiki › Mike_Lindell

                     Mike Lindell - Wikipedia
                     Michael James Lindell (born June 28, 1961), also known as the "My Pillow Guy," is an American
                     businessman, conspiracy theorist, and the CEO of My Pillow, Inc., a company he founded in 2009.
                     Lindell is a prominent supporter of, and advisor to, former US President Donald Trump.
                     My Pillow · Oleandrin · Mankato, Minnesota · Kash Patel
                     You've visited this page 3 times. Last visit: 3/25/21


                     https://apnews.com › article › dominion-sues-mike-lind...

                     Dominion Voting Systems sues 'MyPillow Guy' for $1.3 billion
                     Feb 22, 2021 — Lindell, known as the “MyPillow Guy” from his TV commercials, told The
                     Associated Press that he welcomed the lawsuit and said the discovery ...


                     https://nypost.com › 2021/04/07 › mike-lindell-claims-...

                     Mike Lindell claims 'bots and trolls' behind My Pillow petition
                     2 days ago — My Pillow guy Mike Lindell claims that “bots and trolls” are behind a popular
                     petition urging major retailers to cut ties with his company — and ...



https://www.google.com/search?q=my+pillow+guy&rlz=1C1GCEA_enUS936US936&sxsrf=ALeKk02d0Ii-MahM4ndt4n1-6nsBhcZPUg%3A161802408…          1/3
4/9/2021                                                                     my pillow ceo - Google Search



                     my pillow ceo


                        All         News        Images         Videos          Shopping       More              Se ings      Tools


                     About 81,300,000 results (0.57 seconds)

                     My Pillow / CEO


                     Michael J. Lindell
                     2004–




                     Michael James Lindell, also known as the "My Pillow Guy," is an American businessman, conspiracy
                     theorist, and the CEO of My Pillow, Inc., a company he founded in 2009. Lindell is a prominent supporter
                     of, and advisor to, former US President Donald Trump. Wikipedia

                     Born: June 28, 1961 (age 59 years), Mankato, MN

                     Net worth: US$300 million (2018)

                     Spouse: Dallas Yocum (m. 2013–2013)

                     Movies and TV shows: Absolute Proof, Unplanned, MORE

                     Books: What Are the Odds? From Crack Addict to CEO

                     Children: Heather Lueth, Darren Lindell, Lizzy Meyers, Charlie Lindell


                     People also search for                                                                          View 15+ more




                     Ricky            Donald         Sidney           Mike          Heather          Rudy Giuliani    L. Lin Wood
                     Schroder         Trump          Powell           Pompeo        Lueth

                              Claim this knowledge panel


                                                                                                                          Feedback




                     https://en.wikipedia.org › wiki › Mike_Lindell

                     Mike Lindell - Wikipedia
                     Michael James Lindell (born June 28, 1961), also known as the "My Pillow Guy," is an American
                     businessman, conspiracy theorist, and the CEO of My Pillow, ...
                     Political party: Republican                         Born: Michael James Lindell; June 28, 1961 ...
                     Children: 4                                         Spouse(s): Karen Dickey (divorced) Dallas ...
                     My Pillow · Oleandrin · Mankato, Minnesota · Kash Patel
                     You've visited this page 3 times. Last visit: 3/25/21


                     https://www.cnbc.com › 2021/03/16 › ex-trump-lawyer...

                     Ex-Trump lawyer Alan Dershowitz advising MyPillow CEO ...
                     Mar 16, 2021 — One-time Trump impeachment lawyer Alan Dershowitz is advising MyPillow CEO
                     Mike Lindell's team in Dominion Voting Systems' $1.3 billion ...


                     https://www.nytimes.com › mike-lindell-mypillow

                     MyPillow C.E.O.'s Trump Conspiracy Theories Put Company ...
                     Feb 22, 2021 — Retailers have stopped carrying its products, though Mike Lindell, the founder
                     and face of MyPillow, blamed “cancel culture” and said he didn't ...


                     https://www.newsweek.com › ... › Steve Bannon

                     MyPillow CEO Mike Lindell Investigates Fox News for Not ...

https://www.google.com/search?q=my+pillow+ceo&rlz=1C1GCEA_enUS936US936&sxsrf=ALeKk0197eWr3vSJk2Loxr8ulifS4UN6Og%3A1617988542… 1/2
           Democracy Dies in Darkness



My Pillow, the infomercial sensation, flunks out of
Better Business Bureau
  By Derek Hawkins

Jan. 4, 2017 at 4:26 a.m. PST


The list of problems keeps growing for My Pillow, the popular Minnesota-based pillow maker known for its late-night
TV infomercials and celebrity endorsements.

Just months after settling a consumer protection lawsuit alleging false and deceptive advertising, My Pillow has taken
a hit over a different set of consumer complaints.

On Tuesday, the Better Business Bureau announced that it had revoked My Pillow’s accreditation and lowered its
rating from an A-plus to an F, saying the company’s longstanding “buy one, get one free” offer was unfair and
confusing to customers.

The BBB said the offer violated the organization’s code of advertising by marketing pillows in a two-for-one “deal” that
was in fact the regular price. Consumers might have thought they were getting a special deal, the BBB found, but they
were really paying the full cost of the product, as the Minneapolis Star Tribune reported.

“Continuous BOGO offers, which can then be construed as an item’s regular, everyday price, violate not only BBB’s
Code of Advertising, which all BBB Accredited Businesses agree to abide by, but also other state and national
organizations’ rules,” said Dana Badgerow, president of BBB in Minnesota and North Dakota.

Losing BBB accreditation doesn’t carry any legal or financial penalties, but it does strip My Pillow of a widely used
industry certification designed to help establish consumer trust in a company. The F rating is the lowest mark a
company can receive in the BBB’s rating system based on a company’s complaint history. A company’s rating can be
lowered when the bureau “determines that the business is not being transparent about its marketplace conduct,”
among other reasons, according to the BBB website.

Founded in 2005, My Pillow touts its product as the “most comfortable pillow you’ll ever own.” Founder and
spokesman Michael J. Lindell’s infomercials, a staple of late-night television, have claimed the pillow can prevent sleep
loss associated with a range of ailments. The company has sold some 18 million pillows in the past decade at about $50
each, pulling in $100 million annually, as the Star Tribune has reported.

The BBB said it received a “pattern of complaints” about My Pillow’s buy one, get one offer. Bureau officials said
they began urging Lindell to discontinue the marketing ploy and were left with no choice but to dock the company’s
rating when he didn’t respond, the Star Tribune reported.

Barb Grieman, senior vice president for the BBB in Minnesota, said the bureau seldom gives out F ratings because
companies tend to comply.
co pa es te d to co p y.

“We can’t understand why he’s not making the changes,” Grieman told the Star Tribune. “We’re not saying he can’t
offer a BOGO, just not continuously all year long.”

According to the BBB, My Pillow should have ended the offer after 30 days.

“It’s unfair to businesses in the same industry,” Grieman said. “We want advertising to be clear.”



Lindell said Tuesday he was disappointed in the BBB’s decision. He told the local NBC affiliate, KARE, that he
wouldn’t be able to stop the sale at the moment but would make unspecified changes later this year. In a tweet Tuesday
he said he was “sorry about the new rating as my customer service is the most important thing to me.”

The BBB said it has received 232 complaints about My Pillow in the past three years. Most have related to the buy one,
get one offer, the BBB said, but the organization said consumers raised other issues as well. Among them were
complaints that the pillow advertised on TV was not the same as the one they received and that a “full warranty”
required purchasers to pay a fee to return the product, according to KARE.

The bureau’s announcement comes just a few months after My Pillow agreed to pay $1 million to settle a consumer
protection lawsuit alleging the company overstated the benefits of its products. The company had claimed — without
evidence — that its pillows could prevent sleep loss from insomnia, restless leg syndrome, neck pain, fibromyalgia,
sleep apnea and migraines, raising alarms at the consumer watchdog Truth in Advertising.org, as The Washington Post
reported. The organization also objected to Lindell’s claim that he was a “sleep expert,” when he had no such training.
Lindell said he chose to settle the case rather than pay the legal fees to fight it. The company did not admit fault.

More from Morning Mix

4 held after Facebook video shows torture of disabled man by group railing against Trump, whites

Will the mysterious shadow planet Nibiru obliterate Earth in October? No.

Star Wars actor Diego Luna did not hide his Mexican accent — and Latinos heard it loud
4/9/2021                                            How Mike Lindell and Donald Trump Became Friends | PEOPLE.com




    How My Pillow CEO Mike Lindell and President
    Trump Became Friends (and Political Allies)
    My Pillow CEO Mike Lindell and President Donald Trump have long been political allies

    By Sean Neumann
    March 31, 2020 07:28 PM




    CREDIT: MANDEL NGAN/AFP VIA GETTY


    The daily White House coronavirus brie ng looked more like an episode of The
    Apprentice on Monday, with a line of CEOs pitching the country on how their
    companies were planning to ramp up efforts to help the United States ght the
    spread of the coronavirus.

    Among the list of CEOs speaking from the White House Rose Garden was Mike
    Lindell, the head businessman behind the late-night informercial mainstay “My
    Pillow” and a Republican donor who passionately praised President Donald Trump’s

https://people.com/politics/how-my-pillow-ceo-mike-lindell-president-trump-became-friends/                          1/7
4/9/2021                                            How Mike Lindell and Donald Trump Became Friends | PEOPLE.com

    efforts in ghting the virus and pledged his company would escalate its own efforts
    — making upward of 50,000 cotton masks a day.

    Afterward, while some critics questioned why Lindell was addressing the nation
    about coronavirus from the White House, Lindell tells PEOPLE that Trump paused
    to show him around his D.C. domain.

    “Mike, have you been in the Oval Of ce?” Trump, 73, asked Lindell, whom he called a
    friend during the brie ng moments earlier.

    When Lindell told him no, the 58-year-old CEO says Trump told him, “Well, come
    on, I’ve got to show you!”

    Lindell tells PEOPLE the two spent 20 to 25 minutes having a one-on-one
    conversation in the Oval Of ce.

    The conversation, which took place amid the most large-scale national crisis the
    United States has seen in decades, highlights a long-growing kinship between the
    president and the wily, religiously invigorated infomercial barker, which started
    growing from a random text message Trump sent Lindell in 2016.

    Lindell tells PEOPLE he rst met Trump in 2016 after the then-Republican candidate
    invited him up to Trump Tower in New York City, less than two blocks from Central
    Park where healthcare workers have rushed this week to set up eld hospitals to
    manage the over ow of COVID-19 patients in New York City hospitals. (More than
    183,000 cases of the virus have been con rmed across the U.S. and 3,727 have died,
    according to a New York Times tracker monitoring the latest available updates.)

    The My Pillow salesman says he didn’t know much about politics in 2016. In fact,
    before January 2009 when he started to get sober following a well-documented
    crack addiction, Lindell says he didn’t know anything at all.

    “When I quit everything — January 16, 2009 — I had never voted, I didn’t know
    anything about politics. I didn’t know a liberal from a conservative,” he says.

    By their August 15 meeting at Trump Tower in 2016, Lindell says he studied up and
    “learned a little bit about what each party was,” before meeting with the soon-to-be
    president.

https://people.com/politics/how-my-pillow-ceo-mike-lindell-president-trump-became-friends/                          2/7
4/9/2021                                            How Mike Lindell and Donald Trump Became Friends | PEOPLE.com

    Lindell says Trump “was just intrigued and he wanted to know” about his My Pillow
    business and picked the CEO’s brain about his company and his American-based
    operations.

    “After that, I’d see him at different events and stuff and we became friends,” Lindell
    says.

    And Lindell has proudly championed Trump since, appearing in the crowd behind
    him at campaign rallies, writing glowing editorials in local Minnesota newspapers
    and digging his heels deeper into his belief that God directly chose Donald Trump to
    become the president of the United States.

    RELATED: Justice Department Begins Probe Into Senators Who Sold Stocks After
    Coronavirus Brie ng: Report

    Lindell’s second meeting with Trump came after he was invited to attend a
    manufacturers summit at the White House in 2017 and was seated directly next to
    the president.

    “It was just surreal,” Lindell says. “Now, my friends all seen that on TV — me sitting
    next to the president — and they’re going, ‘Wow! This can only be God because
    there’s no way this ex-crack head is sitting next to the president’.”

    Lindell says he believes moments like that, and his appearance at Trump’s press
    conference on Monday, are part of God’s plan for him to be part of “The Great
    Revival” and be part of “bringing this country back to God and back to Jesus.”

    Lindell says he believed Trump was chosen by God “for such a time as this” and that
    he’d heed God’s call to run for of ce if he gets a sign from above.




https://people.com/politics/how-my-pillow-ceo-mike-lindell-president-trump-became-friends/                          3/7
4/9/2021                                            How Mike Lindell and Donald Trump Became Friends | PEOPLE.com


                          michaeljlindell
                                                                                                                View Profile
                          The Trump White House Archived




                  View More on Instagram




                 3,263 likes
                 michaeljlindell

                 Thank you @realdonaldtrump for appointing me Chairman of the Minnesota Trump
                 campaign! We will make Minnesota great again!
                 view all 114 comments


                 Add a comment...




https://people.com/politics/how-my-pillow-ceo-mike-lindell-president-trump-became-friends/                                     4/7
4/9/2021                                            How Mike Lindell and Donald Trump Became Friends | PEOPLE.com

    Politico reported that Lindell has been telling associates that he was approached by
    Trump to run for governor of Minnesota as a Republican in 2022.

    Lindell denies the report and tells PEOPLE that he hasn’t been approached by
    Trump or anyone in the administration, but instead a number of governors,
    congressmen and other former lawmakers have all implored him to run in 2022.

    “If I’d gotten prayer to run, I would do it in a second,” Lindell tells PEOPLE. “I’m
    going to do what God wants me to do.”

    Lindell says South Carolina Gov. Henry McMaster, Texas Gov. Greg Abbott, Iowa
    Gov. Kim Reynolds, former Wisconsin Gov. Scott Walker and former Minnesota Rep.
    Jason Lewis were among those who encouraged him to run.

    “They said, ‘Mike, you’ll like it,’” Lindell says. “They encouraged me.”

    But that’s 2022, Lindell says. He doesn’t know whether he’ll run for the state’s
    gubernatorial race yet or not. He only learned about politics a few years ago, he says.

    “When I came out of addiction, I’m going, ‘Wow!’ And I’ve learned now over the past
    couple of years, it affects everything we do,” Lindell says he realized.

    RELATED: White House Health Experts Say 100,000 to 200,000 Americans Could
    Die Due to Coronavirus

    Inside the Oval Of ce on Monday, the ercely loyal Trump ally says he and the
    president talked about business and an idea to put health care workers at the front
    doors of public buildings to make sure customers aren’t carrying the virus. The pair
    also discussed whether churches could be considered an “essential business” during
    social distancing shutdowns.

    “We need to get people back working and people in churches,” Lindell tells PEOPLE.
    “This is sad that this is going on and our churches are getting attacked.”

    The president — who has faced his own share of criticism from evangelical voters in
    recent months — had already pushed back his dream date of April 16, Easter, to
    reopen the U.S. after weeks of isolation due to the virus.



https://people.com/politics/how-my-pillow-ceo-mike-lindell-president-trump-became-friends/                          5/7
4/9/2021                                            How Mike Lindell and Donald Trump Became Friends | PEOPLE.com

    “Wouldn’t it be great to have all the churches full?” Trump said during a Fox News
    interview last Tuesday. “You’ll have packed churches all over our country. I think it’ll
    be a beautiful time.”

    President Trump’s response to the coronavirus pandemic has been widely criticized,
    especially from a growing list of governors who say the federal government needs to
    do more to send necessary medical supplies to states reeling with the effects of the
    outbreak.

    Instead, Trump has trumpeted private businesses like Lindell’s that he says are
    stepping up to help the country in a time of crisis.

    But while the president’s past life as a reality television star was well-known before
    he was elected in 2016, Trump still draws criticism and shock when he involves
    politically loyal business leaders to speak at the presidential podium.

    “Don’t give me the MyPillow guy doing a song and dance when people are dying in
    Queens!” New York City sportscaster and longtime Trump ally Mike Francesa said in
    response to Monday’s press conference.

    “We don’t need to hear from the My Pillow guy, we need to hear from the My Face-
    Mask guy and My Ventilator guy and the My Virus Test guy,” another viral tweet
    criticizing Lindell’s appearance read.

    The Trump campaign defended Lindell’s standing alongside the president in the
    time of a global crisis.

    “Mike Lindell is a great American and is grateful to the country that gave him a
    second chance at life,” Trump campaign spokesperson Tim Murtaugh told PEOPLE,
    referencing Lindell’s previous addiction. “He has become wildly successful through
    hard work and perseverance and is now trying to help his fellow citizens by
    converting his factory to make 50,000 masks a day. Instead of mocking him, the
    unhinged left should be appreciative.”

    The White House did not respond for a request for comment.

    Lindell says he’s since been “attacked” by the media, which he’s been speaking to all
    day, including an appearance later Tuesday night on Fox News for an interview with

https://people.com/politics/how-my-pillow-ceo-mike-lindell-president-trump-became-friends/                          6/7
4/9/2021                                            How Mike Lindell and Donald Trump Became Friends | PEOPLE.com

    anchor Lou Dobbs.

    “I’m just trying to do a lot here all at once,” Lindell tells PEOPLE, putting the phone
    down to ask an assistant what time his interview is on Fox because he’ll need to
    change his suit.

    Sounding rushed and lled with a sense of duty following his one-on-one with the
    president, Lindell says he’s ying to Denver soon to pick up a shipment of hand
    sanitizer he’s “experimenting” with to create a 24-hour sanitation gel he believes can
    help stop coronavirus and help his friend, Donald Trump.

    “I’m very proud of what he’s done,” Lindell says. “I will not back down ever — ever.”

    As information about the coronavirus pandemic rapidly changes, PEOPLE is
    committed to providing the most recent data in our coverage. Some of the
    information in this story may have changed after publication. For the latest on
    COVID-19, readers are encouraged to use online resources from CDC, WHO, and
    local public health departments. To help provide doctors and nurses on the front
    lines with life-saving medical resources, donate to Direct Relief here.




https://people.com/politics/how-my-pillow-ceo-mike-lindell-president-trump-became-friends/                          7/7
4/9/2021                      Anderson Cooper calls My Pillow CEO Mike Lindell a 'snake oil salesman' for pushing an unproven drug - Poynter


     MediaWise in the News

              Reporting & Editing



           Anderson Cooper calls My
           Pillow CEO Mike Lindell a
           ‘snake oil salesman’ for
           pushing an unproven drug
           There's no evidence that a drug called oleandrin can help to treat the
           coronavirus. Still, Lindell called it a miracle. Cooper wasn't having it.




           My Pillow CEO Mike Lindell speaking at the White House in March. (AP Photo/Alex Brandon)



           By: Tom Jones

           August 19, 2020
https://www.poynter.org/reporting-editing/2020/anderson-cooper-calls-my-pillow-ceo-mike-lindell-snake-oil-salesman-for-pushing-unproven-drug/   3/15
4/9/2021                      Anderson Cooper calls My Pillow CEO Mike Lindell a 'snake oil salesman' for pushing an unproven drug - Poynter



                                   

           Did you happen to catch Anderson Cooper’s interview with My
           Pillow founder and big Donald Trump supporter Mike Lindell on
           CNN Tuesday afternoon? It ﬂew oﬀ the rails, with at one point
           Cooper calling Lindell a “snake oil salesman” and asking him,
           “How do you sleep at night?”

           Lindell was talking about the use of oleandrin as a potential
           coronavirus treatment. He called it “the miracle of all time” and
           suggested that tests are out there to show it works. But when
           pressed by Cooper, Lindell could not provide details about any
           tests or why it hasn’t been made public. A ﬂustered Lindell blurted
           out, “There has been studies the FDA has not published yet.”

           Eventually, a frustrated Cooper laid into Lindell, comparing him to
           a “snake oil salesman” from the Old West. He then said to Lindell,
           “You have no medical background. You have no science
           background at all. You have a ﬁnancial stake in this company. …
           You can’t give any details about an alleged study of a thousand
           people that you allegedly have read, yet you remember nothing
           about it. This has not been tested anywhere outside one lab in a
           test tube … yet you say this is the cure of COVID.”

           In another exchange, Lindell asked why he would push something
           that wouldn’t work. And Cooper said, “Money.”

           When Lindell asked, “Why would I ruin my reputation?” Anderson
           said, “You don’t have a great reputation.”



https://www.poynter.org/reporting-editing/2020/anderson-cooper-calls-my-pillow-ceo-mike-lindell-snake-oil-salesman-for-pushing-unproven-drug/   4/15
4/9/2021                      Anderson Cooper calls My Pillow CEO Mike Lindell a 'snake oil salesman' for pushing an unproven drug - Poynter


           My initial reaction was: Why even have this guy on? Why interview
           him? Why bring on someone who is not a doctor, not a scientist
           and is pushing something that is potentially dangerous?

           Here’s why: Sadly, there are those out there who might believe this
           is a cure and will take it. It’s important for news outlets to shoot
           down this harmful drug and it’s especially important for Cooper to
           dismantle Lindell the way he did on Tuesday.

           How bad did Lindell look? CNN “United Shades of America” host
           W. Kamau Bell tweeted, “Anderson Cooper is on CNN right making
           the MyPillow guy look like a guy who shouldn’t even be allowed to
           sell pillows.”

           Later on CNN, Dr. Sanjay Gupta told Wolf Blitzer, “What’s going on
           here is that a totally unproven therapy that is actually quite
           dangerous is something that has made its way into the ear of the
           president. This is not something that you want to take.”

           Gupta said there has been talk this could be sold as a supplement,
           and that there are those who think taking a “supplement” can’t
           hurt.

           “That’s not the case here; this one could hurt,” Gupta said. “It has
           no evidence whatsoever in humans to show it could be beneﬁcial
           against the coronavirus. I watched the interview that Anderson did
           with this founder of My Pillow earlier and he said that there’s
           phase one and phase two data around this. There’s not. … You
           don’t want to use this.”




https://www.poynter.org/reporting-editing/2020/anderson-cooper-calls-my-pillow-ceo-mike-lindell-snake-oil-salesman-for-pushing-unproven-drug/   5/15
URL
https://www.newsweek.com/mypillow-ceo-tweets-then-deletes-call-trump-impose-martial-law-7-states-1556218
Timestamp
Fri Apr 09 2021 12:13:20 GMT-0700 (Pacific Daylight Time)
URL
https://www.newsweek.com/mypillow-ceo-tweets-then-deletes-call-trump-impose-martial-law-7-states-1556218
Timestamp
Fri Apr 09 2021 12:13:20 GMT-0700 (Pacific Daylight Time)
URL
https://www.newsweek.com/mypillow-ceo-tweets-then-deletes-call-trump-impose-martial-law-7-states-1556218
Timestamp
Fri Apr 09 2021 12:13:20 GMT-0700 (Pacific Daylight Time)
URL
https://www.newsweek.com/mypillow-ceo-tweets-then-deletes-call-trump-impose-martial-law-7-states-1556218
Timestamp
Fri Apr 09 2021 12:13:20 GMT-0700 (Pacific Daylight Time)
URL
https://www.newsweek.com/mypillow-ceo-tweets-then-deletes-call-trump-impose-martial-law-7-states-1556218
Timestamp
Fri Apr 09 2021 12:13:20 GMT-0700 (Pacific Daylight Time)
URL
https://www.newsweek.com/mypillow-ceo-tweets-then-deletes-call-trump-impose-martial-law-7-states-1556218
Timestamp
Fri Apr 09 2021 12:13:20 GMT-0700 (Pacific Daylight Time)
URL
https://www.nytimes.com/2021/01/15/us/politics/mike-lindell-notes-west-wing.html
Timestamp
Fri Apr 09 2021 12:21:03 GMT-0700 (Pacific Daylight Time)
URL
https://www.nytimes.com/2021/01/15/us/politics/mike-lindell-notes-west-wing.html
Timestamp
Fri Apr 09 2021 12:21:03 GMT-0700 (Pacific Daylight Time)
URL
https://www.nytimes.com/2021/01/15/us/politics/mike-lindell-notes-west-wing.html
Timestamp
Fri Apr 09 2021 12:21:03 GMT-0700 (Pacific Daylight Time)
URL
https://www.nytimes.com/2021/01/15/us/politics/mike-lindell-notes-west-wing.html
Timestamp
Fri Apr 09 2021 12:21:03 GMT-0700 (Pacific Daylight Time)
URL
https://www.nytimes.com/2021/01/15/us/politics/mike-lindell-notes-west-wing.html
Timestamp
Fri Apr 09 2021 12:21:03 GMT-0700 (Pacific Daylight Time)
URL
https://www.nytimes.com/2021/01/15/us/politics/mike-lindell-notes-west-wing.html
Timestamp
Fri Apr 09 2021 12:21:03 GMT-0700 (Pacific Daylight Time)
URL
https://www.nytimes.com/2021/01/15/us/politics/mike-lindell-notes-west-wing.html
Timestamp
Fri Apr 09 2021 12:21:03 GMT-0700 (Pacific Daylight Time)
URL
https://www.nytimes.com/2021/01/16/us/politics/mypillow-notes-lindell-trump.html
Timestamp
Fri Apr 09 2021 16:13:48 GMT-0700 (Pacific Daylight Time)
URL
https://www.nytimes.com/2021/01/16/us/politics/mypillow-notes-lindell-trump.html
Timestamp
Fri Apr 09 2021 16:13:48 GMT-0700 (Pacific Daylight Time)
URL
https://www.nytimes.com/2021/01/16/us/politics/mypillow-notes-lindell-trump.html
Timestamp
Fri Apr 09 2021 16:13:48 GMT-0700 (Pacific Daylight Time)
URL
https://www.nytimes.com/2021/01/16/us/politics/mypillow-notes-lindell-trump.html
Timestamp
Fri Apr 09 2021 16:13:48 GMT-0700 (Pacific Daylight Time)
URL
https://www.nytimes.com/2021/01/16/us/politics/mypillow-notes-lindell-trump.html
Timestamp
Fri Apr 09 2021 16:13:48 GMT-0700 (Pacific Daylight Time)
URL
https://www.nytimes.com/2021/01/16/us/politics/mypillow-notes-lindell-trump.html
Timestamp
Fri Apr 09 2021 16:13:48 GMT-0700 (Pacific Daylight Time)
4/9/2021                  ‘Conduct Yourself Accordingly’: Dominion Warned MyPillow CEO Twice Of ‘Imminent’ Litigation Over Election Conspiracy




               BREAKING | Jan 18, 2021, 05:55pm EST | 213,702 views



               ‘Conduct Yourself Accordingly’:
               Dominion Warned MyPillow CEO
               Twice Of ‘Imminent’ Litigation
               Over Election Conspiracy
                                Alison Durkee Forbes Staff
                                Business




               Updated Jan 18, 2021, 06:12pm EST


               TOPLINE       MyPillow CEO Mike Lindell could face potential legal consequences
               for continuing to spread baseless allegations about election fraud—including
               at a recent meeting Friday at the White House—as the Trump ally is among
               a number of far-right personalities Dominion Voting Systems has warned
               could face litigation for pushing a conspiracy theory about the company’s
               voting machines.




https://www.forbes.com/sites/alisondurkee/2021/01/18/dominion-voting-warned-mypillow-ceo-mike-lindell-of-imminent-litigation-over-election-conspirac… 1/5
4/9/2021                  ‘Conduct Yourself Accordingly’: Dominion Warned MyPillow CEO Twice Of ‘Imminent’ Litigation Over Election Conspiracy

               MyPillow CEO Mike Lindell waits outside the West Wing of the White House on January 15, 2021 in ...
               [+]    GETTY IMAGES



               KEY FACTS


               • In a letter sent Dec. 23 and first reported Monday by the New York Times,
                     Dominion’s attorneys warned Lindell to “cease and desist” making false
                     claims about Dominion’s voting machines being involved in fraudulently
                     rigging the election, warning litigation is “imminent” and directing
                     Lindell to preserve documents related to the conspiracy theory.



               • In a second letter sent Jan. 8, which Forbes has obtained, Dominion once
                     again called on the CEO to retract his “relentless” claims against
                     Dominion, threatening legal action and saying Lindell “leveraged your
                     significant social media following to inflict the maximum amount of
                     damage to Dominion’s good name and business operations.”



               • Dominion sent a slew of similar letters to Trump allies in December,
                     including Fox News personalities, Rush Limbaugh and Rudy Giuliani, and
                     Dominion confirmed to Forbes it sent a follow up letter to Giuliani on
                     Jan. 10, saying “there is nothing you can say or do at this point to undo
                     the hundreds of millions of dollars in damage that you and your allies
                     have caused Dominion.”



               • Lindell, a prominent supporter of President Donald Trump, has
                     repeatedly pushed the conspiracy theory about Dominion’s voting
                     machines and made false claims about election fraud, making allegations
                     about voter fraud on social media as recently as Friday.



               • Lindell went to the White House for a meeting Friday with President
                     Donald Trump to reportedly push a voter fraud conspiracy theory that
                     Trump’s attorneys dismissed, with notes that mentioned attorney Sidney


https://www.forbes.com/sites/alisondurkee/2021/01/18/dominion-voting-warned-mypillow-ceo-mike-lindell-of-imminent-litigation-over-election-conspirac… 2/5
4/9/2021                  ‘Conduct Yourself Accordingly’: Dominion Warned MyPillow CEO Twice Of ‘Imminent’ Litigation Over Election Conspiracy

                   Powell, the primary spreader of the Dominion conspiracy theory who the
                   voting company has already sued.

               CHIEF CRITIC

               Lindell told Forbes in a phone interview that he would not be backing down
               in response to the letters, claiming he had “100% proof” of his allegations
               against Dominion. “I welcome Dominion to sue me. I welcome it. Please,”
               Lindell said. “Please sue me...and then you can show us all about your
               machines.”

               CRUCIAL QUOTE

               “This morning Dominion filed a defamation lawsuit against Sidney Powell,”
               Dominion’s attorneys wrote in the Jan. 8 letter to Lindell, noting they sent
               the CEO copies of the lawsuit “so that there is absolutely no doubt at a
               future date about what was known to you at this juncture.” “Conduct
               yourself accordingly.”

               BIG NUMBER

               $1.3 billion. That’s how much Dominion is requesting in damages in their
               initial defamation lawsuit against Powell. Dominion attorney Thomas Clare
               suggested in a recent press call the figure could be a conservative estimate,
               given the alleged harm against the company is still ongoing.

               KEY BACKGROUND

               There is no evidence of fraud or impropriety linked to Dominion voting
               machines, and multiple lawsuits involving the conspiracy theory have been
               struck down in court. Clare has confirmed the voting company will file
               additional litigation targeting Trump allies who spread allegedly defamatory
               claims about Dominion, describing their complaint against Powell as the
               “first in a series” of lawsuits. The litigation is likely to include media outlets
               who have spread the claims, such as far-right networks like One America
               News Network or Newsmax, and Dominion has not ruled out suing Trump
               himself. The company’s letters do appear to be having some effect, as right-
               wing website American Thinker published a statement Friday debunking the

https://www.forbes.com/sites/alisondurkee/2021/01/18/dominion-voting-warned-mypillow-ceo-mike-lindell-of-imminent-litigation-over-election-conspirac… 3/5
4/9/2021                   ‘Conduct Yourself Accordingly’: Dominion Warned MyPillow CEO Twice Of ‘Imminent’ Litigation Over Election Conspiracy

               conspiracy theory in light of receiving their own letter warning of potential
               legal action. “Industry experts and public officials alike have confirmed that
               Dominion conducted itself appropriately and that there is simply no
               evidence to support these claims,” American Thinker’s statement said. “It
               was wrong for us to publish these false statements.”

               FURTHER READING

               Dominion Voting Systems threatens to sue Mike Lindell, MyPillow C.E.O.,
               over false claims. (New York Times)

               MyPillow CEO Meets With President About Plan To Install New CIA
               Director (Forbes)

               Dominion Voting Sues Sidney Powell For Defamation Over Election
               Conspiracy—And Others May Be Next (Forbes)

               Dominion Going After Right-Wing Media Stars Over Voting Fraud
               Conspiracy Theory, CEO Won’t Rule Out Suing Trump (Forbes)


                                      Topline


                     Be the rst to get expert analysis as breaking news
                     happens.
                     Sign up for Topline email alerts for breaking news of the day.


                        Email address                                                                Submit

                     You may opt out any time. By signing up for this newsletter, you agree to the
                     Terms and Conditions and Privacy Policy




               Follow me on Twitter. Send me a secure tip.

                            Alison Durkee


               I am a New York-based journalist covering breaking news at Forbes. I previously
               covered politics and news for Vanity Fair and Mic, and as a theater critic I serve as a…

https://www.forbes.com/sites/alisondurkee/2021/01/18/dominion-voting-warned-mypillow-ceo-mike-lindell-of-imminent-litigation-over-election-conspirac… 4/5
URL
https://apnews.com/article/stores-drop-my-pillow-7cda3dffd77c1386ebb75f16924ee02c
Timestamp
Fri Apr 09 2021 12:29:37 GMT-0700 (Pacific Daylight Time)
URL
https://apnews.com/article/stores-drop-my-pillow-7cda3dffd77c1386ebb75f16924ee02c
Timestamp
Fri Apr 09 2021 12:29:37 GMT-0700 (Pacific Daylight Time)
URL
https://apnews.com/article/stores-drop-my-pillow-7cda3dffd77c1386ebb75f16924ee02c
Timestamp
Fri Apr 09 2021 12:29:37 GMT-0700 (Pacific Daylight Time)
URL
https://apnews.com/article/stores-drop-my-pillow-7cda3dffd77c1386ebb75f16924ee02c
Timestamp
Fri Apr 09 2021 12:29:37 GMT-0700 (Pacific Daylight Time)
4/9/2021                                          MyPillow, Mike Lindell and the danger of extremist CEOs - Los Angeles Times




                                                                            ADVERTISEMENT


  HOT                                                                                                            HOT




                          Learning through play
                          Lovevery




    BUSINESS




   Column: What happens to businesses when their CEOs become extremists?




   My Pillow Chief Executive Mike Lindell speaks as President Trump listens during a brieﬁng about the coronavirus in the Rose Garden of the White House on March
   30, 2020. (Alex Brandon / Associated Press)


   By MICHAEL HILTZIK | BUSINESS COLUMNIST

   JAN. 20, 2021 11:10 AM PT



https://www.latimes.com/business/story/2021-01-20/business-ceos-extremists                                                                                          1/10
4/9/2021                                      MyPillow, Mike Lindell and the danger of extremist CEOs - Los Angeles Times




   Mike Lindell is discovering the downside of becoming known as a right-wing crank.


   Or so the My Pillow chief executive claims. He says that in recent days, Bed Bath & Beyond, Kohl’s and Wayfair have
   dropped his product.


   Lindell is convinced their decisions are related to his continued support for Donald Trump’s claims of a rigged
   election, telling Yahoo Finance that the retailers were pressured by “left-wing groups that attack with bots and trolls.”




      As more and more business leaders choose to speak out on contentious political and social matters, CEOs will increasingly be
                                              called on to help shape the debate about such issues.
                                           AARON K. CHATTERJI AND MICHAEL W. TOFFEL, HARVARD BUSINESS REVIEW




                                                                Ads by       HOT

                                                                Stop seeing this ad

                                                                  Why this ad?




                                                                 school mascot costume
                                                                 mascotcosplay.com




   Bed Bath & Beyond said it’s dropping My Pillow because it isn’t selling well; the retailer called it one of a “number of
   underperforming items and brands” being excised from inventory, though it’s possible that reflects consumer
   distaste for Lindell’s position.


   Kohl’s, citing “decreased customer demand,” said it would sell off remaining inventory and not order any more.
   Wayfair hasn’t commented publicly.
                                                                                                                            LOG IN


   Assuming Lindell is correct that he’s losing distributors because of his political stance, he has become the latest in a
   long line of business leaders whose business fortunes have been rattled after they became identified with extreme, or
   even just unpopular, positions.


   The traditional rule for CEOs has been that it’s best to let your products speak for themselves and keep your big
   mouth shut about anything other than narrow business principles. In recent years, the rule has become more often
   honored in the breach. That’s because social conditions have led to a broadening of the principle of corporate social
   responsibility.




https://www.latimes.com/business/story/2021-01-20/business-ceos-extremists                                                           2/10
4/9/2021                                      MyPillow, Mike Lindell and the danger of extremist CEOs - Los Angeles Times

   The redefinition has been driven by major institutional investors such as BlackRock, whose CEO, Larry Fink, has
   called on companies “to wade into sensitive social and political issues” in part because governments have ceased to
   address them.


   Major corporations and their CEOs still take care when wading into political waters. They have been more willing to
   take a stand on questions with an economic coloration, such as the minimum wage and climate change, than
   polarizing topics such as LGBTQ rights, gun control and abortion, according to a 2018 study by Aaron K. Chatterji of
   Duke University and Michael W. Toffel of Harvard University.


   Social conditions sometimes can change a precarious topic into one seen as appropriate, even mandatory, for
   corporations to take a stand on — the Black Lives Matter movement and the George Floyd killing, for instance, have
   placed support for racial justice squarely on corporate agendas.



                       Column: In praise of those anti-NRA boycotts
                       Feb. 26, 2018




   But occasionally CEOs take it upon themselves to speak out. That can be a bad choice. Same-store sales at the pizza
   chain Papa John’s cratered after its founder and chairman, John Schnatter, blamed the take-a-knee protests by NFL
   players for a decline in the league’s TV ratings and consequently his company’s sales.


   Schnatter ceded his post as CEO and, following a later report that he had used the N-word on a conference call, left
   the company’s board and sold all his stock.


   Sometimes a top executive’s comments don’t have a direct impact on sales but damage a company’s reputation
   nonetheless. That happened to the family-owned fast-food chain Chik-fil-A in 2012, when its president, Dan Cathy,
   spoke out against gay marriage in interviews with a Baptist publication and a devotional radio program. The
   company was also found to have contributed to organizations opposing LGBTQ rights.


   Boycotts ensued, along with expressions of support by evangelist politicians such as Mike Huckabee. The company
   reported a 12% gain in sales for 2012. But the controversy plainly hurt. Chik-fil-A stopped contributing to anti-
   LGBTQ organizations and announced it would henceforth “leave the policy debate over same-sex marriage to the
   government and political arena.”




https://www.latimes.com/business/story/2021-01-20/business-ceos-extremists                                                  3/10
4/9/2021                                           MyPillow, Mike Lindell and the danger of extremist CEOs - Los Angeles Times




   Papa John’s same store sales (SSS) fell sharply after founder John Schnatter spoke out against NFL player protests in 2017. (Restaurant Business)



   By 2014, Cathy was expressing regret for “making the company a symbol in the marriage debate.” He told the Atlanta
   Journal-Constitution that aligning the company with “anti-gay groups” resulted in its “alienating market segments.”


   “Consumers want to do business with brands that they can interface with, that they can relate with,” Cathy said. “And
   it’s probably very wise from our standpoint to make sure that we present our brand in a compelling way that the
   consumer can relate to.”


   The most notorious example of a prominent business leader parading himself as a full-blown extremist crank is
   Henry Ford. From 1919 to 1922, Ford promoted virulent antisemitism.


   Ford tied his views directly to his car company by publishing them in the Dearborn Independent, a weekly he owned,
   and demanding that the Independent be distributed to customers of Ford dealerships across the country. He
   published “The Protocols of the Elders of Zion,” a despicable Tsarist forgery asserting the existence of a worldwide
   Jewish conspiracy.




https://www.latimes.com/business/story/2021-01-20/business-ceos-extremists                                                                             4/10
4/9/2021                                            MyPillow, Mike Lindell and the danger of extremist CEOs - Los Angeles Times




   Henry Ford published antisemitic claptrap in his Dearborn Independent every week for two years; his successors are still trying to eradicate the stench. (Library of
   Congress)



   Ford’s weekly campaign against the “International Jew” didn’t seem to have cut into business at the company, which
   was selling a million Model T cars every year. He was finally forced to apologize as the result of a libel lawsuit, but to
   this day his successors and descendants still grapple uneasily with the legacy.


   The Henry Ford Museum in Dearborn, Mich., devotes an entire webpage to Ford’s antisemitism, but describes it as
   “a complex story.”



   When speech arouses boycotts
   Aug. 31, 2009




   Regarding the articles Ford published in his weekly, the museum states, “Seen within the context of the times, they
   demonstrate the sharp realities and tensions that emerge in societies undergoing profound cultural, economic and
   political change.”


   Ford’s views, the museum adds, “were also influenced by current populist political sensibilities that advocated a
   distrust of financiers, bankers and institutions of economic power.”


   This comes very close to a whitewash. “Because The Dearborn Independent was published by Ford, it meant that
   other newspapers would pick up on what he said,” Hasia Diner, an expert in American Jewish history, observed in
   2012.

https://www.latimes.com/business/story/2021-01-20/business-ceos-extremists                                                                                                5/10
4/9/2021                                      MyPillow, Mike Lindell and the danger of extremist CEOs - Los Angeles Times

   Therefore, “it got much greater currency than if it had just been a small-town newspaper in some equivalent sized
   town in Wisconsin or Montana.... What Henry Ford says, people stop and listen.”


   These cases taken together show that it can be difficult to predict how a CEO’s outspokenness will play in public. But
   they point to a few general rules of thumb.


   One is that businesses with stronger products have more latitude to take stands on public issues than those without.
   Retailers aren’t very likely to evict Apple products from their stores no matter how Apple interprets its corporate
   social responsibility.


   My Pillow, however, may be an easier target. As a private company, My Pillow hasn’t disclosed its financial results,
   but its sales don’t measure up to Ford’s, whether in the 1920s or today. And its products aren’t always universally
   heralded: Consumer Reports, for example, questions whether it meets its “bold claims” to foster deeper, more
   comfortable sleep.


   Two: Companies should know their audience. This isn’t always a simple matter. Not only does the customer base for
   Patagonia support the environmental activism of its founder, Yvon Chouinard — they expect it: “We’re in business to
   save our home planet,” the company’s website declares.


   “From supporting youth fighting against oil drilling to suing the president, we take action on the most pressing
   environmental issues facing our world,” the website says, next to a button allowing consumers to connect directly
   with activist organizations.


                       BUSINESS

                       Column: Only now does Big Business finally discover the downside of supporting Trump
                       Jan. 6, 2021




   Three: Not all outspoken CEOs are equal. In a conventional environment, the hijinks of Elon Musk might have done
   real damage to the public image of Tesla, his electric-car company. Musk has promoted the useless COVID treatment
   chloroquine and defied government orders aimed at keeping workers in his California factory safe from infection. He
   has smoked marijuana in public and drawn a government sanction for misleading investors.


   Yet these shenanigans only seem to reinforce Tesla’s allure for stock investors and EV customers. It’s fair to
   conjecture that enthusiasm for Tesla’s shares and products would fall if not for its identification with Musk.


   It can be hard to distinguish whether extremist CEOs have a negative impact on their companies because of their
   views or their distraction by noncorporate matters. After building Overstock.com into an innovative online retailer,
   Patrick M. Byrne veered into a conspiracy-infected fever. He announced that he had been serving as an informant
   against the Russian foreign agent Maria Butina, and plunged into the cryptocurrency world.




https://www.latimes.com/business/story/2021-01-20/business-ceos-extremists                                                  6/10
4/9/2021                                           MyPillow, Mike Lindell and the danger of extremist CEOs - Los Angeles Times

   Overstock’s profit and market capitalization plunged. In mid-2019, Byrne announced he had sold all his stock,
   blaming his decision on attacks on him by “organs of the Deep State,” including the SEC. Under a new CEO and with
   a tail wind provided by a pandemic-related surge in online commerce, Overstock.com’s revenues and stock price
   have recovered.


   The old mandate to keep corporate executives out of the political limelight has obviously faded.


   “As more and more business leaders choose to speak out on contentious political and social matters, CEOs will
   increasingly be called on to help shape the debate about such issues,” Chatterji and Toffel observed. “Many will
   decide to stay out of the fray, but they should still expect to be peppered with questions from employees, the media,
   and other stakeholders about the hot-button topics of day.”


   They counsel executives to “select issues carefully, reflect on the best times and approaches to get involved, consider
   the potential for backlash, and measure results.”


   For all that, some business executives will find it hard to stay out of the limelight, to their own disadvantage. The best
   example may be a prominent businessman who has lately been losing corporate sponsorships and public credibility
   because of his extreme public positions while reportedly facing growing deficits and mounting debt at his businesses.
   His fortunes may end up defining the limits of CEO cults of personality. His name is Donald Trump.




    BUSINESS




                                                        Your guide to our new economic reality.
                                           Get our free business newsletter for insights and tips for getting by.


       Enter email address


                                                                         SIGN ME UP

   You may occasionally receive promotional content from the Los Angeles Times.




                                     Michael Hiltzik

                           Twitter     Instagram        Email      Facebook



                       Los Angeles Times columnist Michael Hiltzik writes a daily blog appearing on
                       latimes.com. His seventh book, “Iron Empires: Robber Barons, Railroads, and the
                       Making of Modern America,” has just been published by Houghton Mifflin Harcourt.


https://www.latimes.com/business/story/2021-01-20/business-ceos-extremists                                                       7/10
URL
https://twitter.com/RightWingWatch/status/1376546217270910981
Timestamp
Fri Apr 09 2021 12:34:26 GMT-0700 (Pacific Daylight Time)
URL
https://lindellpublishing.com/mikes-book
Timestamp
Wed Apr 07 2021 17:02:43 GMT-0700 (Pacific Daylight Time)
URL
https://lindellpublishing.com/mikes-book
Timestamp
Wed Apr 07 2021 17:02:43 GMT-0700 (Pacific Daylight Time)
